 330DECISIONS OF NATIONALInternational Association of Heat and Frost Insulatorsand Asbestos Workers, Local No.8,AFL-CIOandPreformedMetal Products-Company, Inc.Case 9-CC-378-2October 25, 1968SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDZAGORIAOn March 22, 1967, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding,' finding that Respondent Unionviolated Section 8(b)(4)(i) and (ii)(B) of the Act byinducing and encouraging a work stoppage with anobjectof forcing or requiring Baldwin-Ehret-Hill(Baldwin) to cease using precut aluminum jacketingmade by the Charging Party, Preformed Metal Pro-ducts Company, Inc. (Preformed). Thereafter, theCharging Party filed a petition for review of theBoard'sOrder and the Board filed a petition forenforcement of the Order with the United StatesCourt of Appeals for the Sixth Circuit. The courtfound there was substantial evidence to support theTrialExaminer's and the Board's finding that theUnion induced the refusal to install the precutinsulating jacketing.As to the remaining issue, i.e.,whether or not the strike was "primary" becausedirectlymotivated by the Union's concern withenforcing the work preservation clause in its agree-ment with the employer, the court stated, "The TrialExaminer and the Board passed upon the workpreservation issue without the benefit of the mostrecent Supreme Court holdings on this topic.NationalWoodwork Manufacturers Assn. v. N.L.R.B.,386 U.S.612 (1967), and its companion case,Houston Insu-lationContractors Assn. v. N.L.R.B,386 U.S 664(1967), were decided approximately one month afterthe entry of the Board's order in this case. In thesecases somewhat similar activities to that engaged inthiscasewere held to be `primary'." The courtremanded the case to the Board for reconsideration inlight of the Supreme Court's rulings.2The Board3 has reexamined its findings and con-clusion in the instant case in the light of the SupremeCourt's recent rulings in this area and finds no reasonto disturb its original Decision and Order. InNationalWoodwork, supra,the Court emphasized the centralpurpose of Section 8(b)(4)(B) to be the prohibition,1163 NLRB No. 68.2 Preformed Metal ProductsCompany,Inc.v.N.L.R.B.,396 F.2d443 (C.A. 6).LABOR RELATIONS BOARDas a secondary boycott, of union activity directedagainst a neutral employer, including the immediateemployer, when in fact the activity directed againsthim was carried on for its effect elsewhere. Thus anemployer is protected from union pressures designedto involve him in disputes not his own. Unaffected,however, are traditional primary strikes and picketing(including strikes brought to pressure employers topreserve for employees work traditionally done bythem) despite the severity of their impact on neutralemployers. The crucial determination in such cases iswhether a union's activity has a primary or secondaryobjective which itself turns on the question whetherthe pressure brought to bear on the employer was"addressed to the labor relations of the contractingemployer vis-a-vis his own employees" or was "tactic-ally calculated to satisfy union objectives elsewhere."Resolution of this issue rests on an evaluation of thetotality of circumstances involved in each case. In thisregard, the Court inNational Woodworkstated:The determination whether the "will not handle"sentence of [the agreement] and its enforcementviolated ... Section 8(b)(4)(B) cannot be madewithout an inquiry into whether, under all thesurrounding circumstances, the Union's objectivewas preservation of work for Frouge's employees,orwhether the agreements and boycott weretacticallycalculated to satisfy Union objectiveselsewhere.Were the latter the case, Frouge, theboycotting employer, would be a neutral bystand-er, and the agreement or boycott would, within theintent of Congress, become secondary. There neednot be an actual dispute with the boycottedemployer, here the door manufacturer, for theactivity to fall within this category, so long as thetactical object of the agreement and its mainte-nance is that employer, or benefits to other thanthe boycotting employees of the primary employerthus making the agreement or boycott secondary inits aim ... " [386 U.S. at pp. 644-65] [footnoteomitted.]The record in the instant case amply demonstratesthat the Union's activities were secondary in objec-tive.The Union's work stoppage consisted in a refusalto install precut aluminum jacketing manufactured byPreformed and purchased by Baldwin for installationat the jobsite. Baldwin's employees had not previous-ly performed the work of manufacturing such jacket-ing, and there was no provision in the bargainingagreement between Baldwin and the Union which3 Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended,the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel.173 NLRB No 55 ASBESTOS WORKERS, LOCAL 8reserved such work to them.' The record in factshows that Baldwin does not make a jacketing such asthe Preformed product and that the jacketing used inthe manufacture of Baldwin's factory-made jacketedinsulation is purchased by Baldwin precut. Moreover,itwas established that the Hamilton project was notthe first occasion on which Baldwin had changed itstechnique of installation from factory application tojobsite application of the jacketing. On two prior jobsin the same area, Baldwin had also purchased precutjacketing like Preformed's-but manufactured by adifferent employer-and directed its employees toapply the jacketing to the insulation at the jobsite andnot at the factory. It is undisputed that on theseoccasions neither the employees nor the Unioncomplained. Finally, it would appear that the shiftfrom the use of factory jacketed insulation deprivedemployees of no work. Rather, it tended to increasethe total work by requiring a two-step installationjob.The instant case is thus factually distinguishablefrom theNational WoodworkandHouston Insulationcases. InNationalWoodwork,Frouge, the generalcontractor, had a collective bargaining agreement withtheCarpenters' InternationalUnion under whichFrouge agreed to be bound by local agreements inareas in which it had jobs. Frouge was thereforesubject to a Philadelphia area agreement between theUnion and an association of contractors which pro-vided that " . . . no member of the District Councilwill handle ... any doors .... which have been fittedprior to being furnished on the fob ...... The task ofcutting and fitting "blank" or "blind" doors wastraditionally performed in the Philadelphia area bycarpentersemployed on the jobsite. AlthoughFrouge's contract and job specifications did not callfor premachmed doors, Frouge contracted for thepurchase of such doors. The union ordered itscarpenter members not to hang the doors when theyarrived at the jobsite. Frouge thereupon withdrew theprefabricated doors and substituted "blank" doorswhich were fitted and cut by the Union's carpenters.InHouston Insulation,a collective-bargaining agree-ment between the Houston Insulation ContractorsAssociation and the union provided that an employerwould not contract out work relating to "the prepara-tion, distribution and application of pipe and boilercoverings."A member of the association ordered4 The agreement provides in pertinent part.ARTICLE XIThis agreement covers ..preparation,fabrication,alteration,application, ... of cold or hot thermal insulation...on eitherpiping, fittings . .ARTICLE VI... each Employer will continue to use bargaining unit Employ-331from a manufacturer of insulation materials stainlesssteel bands used to fasten asbestos material aroundpipes to be insulated. The bands had been precut tospecification by the manufacturers employees. Custo-marily, the contractor had ordered rolls of wire whichwere then cut to size by members of the union. Theunion instructed its members on the jobsite not toinstall the precut bands.' Thus inNational WoodworkandHouston Insulation,and unlike the situation here,there was present a provision in a collective-bargainingagreement (to which the contractor was subject)specificallypreserving thework involved for theemployees of the contractor. Additionally, it wasshown that the task involved had been traditionallyperformed by those employees. In both cases theSupreme Court held that the maintenance of thework preservation provisions were not in violation ofSection 8(b)(4)(B).On the basis of the foregoing review of the facts ofthis case in the light of the Supreme Court's mostrecent pronouncement in this area, we conclude thatBaldwin's desire to use the Preformed jacketing in noway violated the bargaining agreement since it did notinfringe upon work regularly or traditionally perfor-med by Baldwin's employees. In reaching this con-clusion we particularly rely on the fact that Baldwindoes not make a jacketing such as the Preformedproduct and that the jacketing used in the manufac-ture of Baldwin's factory-made jacketed insulation ispurchased by Baldwin precut. We further concludethat the pressure brought to bear on Baldwin by theUnion was not for the purpose of regulating relationsbetween Baldwin and its employees, but rather for itsultimate effect elsewhere, an unlawful secondaryobjective.Accordingly,we reaffirm our previousfindings that by inducing and encouraging a workstoppage with an object of forcing Baldwin to ceaseusing precut jacketing made by Preformed, Respon-dent Union violated Section 8(b)(4)(i) and (ii)(B) ofthe Act.SUPPLEMENTAL ORDERIn view of the foregoing, and on the basis of therecord as a whole, the National Labor RelationsBoard reaffirms its Order of March 22, 1967, in thisproceeding.ees and not sub-contract that work described in Article XI that hasbeen traditionally and regularly performed by its Employees ...5 In a related companion case, a sister local to the local involved inthe above-described case refused to install asbestos fittings upon whichthe cutting and mitering had already been done by an insulatormanufacturer rather than by members of the local with jurisdictionsover employees of the contractor.